 Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.1 Filed 10/15/20 Page 1 of 22




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KAYCEE SMITH, individually;

             Plaintiff,
                                               No.
-v-                                            Hon.

DAVID HANSBERRY, in his individual
capacity; BRYAN WATSON, in his
individual capacity; AMY MATELIC, in
her individual capacity; and
CITY OF DETROIT, a municipal
corporation; jointly and severally,

             Defendants.


                      COMPLAINT AND JURY DEMAND

      NOW COMES the Plaintiff, KAYCEE SMITH, individually, by and

through his attorneys, MUELLER LAW FIRM, by WOLFGANG MUELLER, and

files his Complaint against the Defendants, DAVID HANSBERRY, in his

individual capacity; BRYAN WATSON, in his individual capacity; AMY

MATELIC, in her individual capacity; and the CITY OF DETROIT, a municipal

corporation; in this civil action, stating unto this Court as follows:

      1.     This is an action for damages brought pursuant to 42 U.S.C. §§1983

and 1998, and the 4th and 14th Amendments to the United States Constitution,

against Defendants, DAVID HANSBERRY (“HANSBERRY”), in his individual
 Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.2 Filed 10/15/20 Page 2 of 22




capacity; BRYAN WATSON (“WATSON”), in his individual capacity; AMY

MATELIC (“HANSBERRY”), in her individual capacity; and the CITY OF

DETROIT (“DETROIT”), a municipal corporation.

       2.    Jurisdiction is founded upon 28 U.S.C. §1331 and 28 U.S.C. §1343.

       3.    Forum is proper based on the situs of the incident, which occurred in

the City of Detroit.

                            GENERAL ALLEGATIONS

       4.    At all pertinent times Plaintiff, KAYCEE SMITH, was a United States

citizen.

       5.    At all pertinent times, Defendant, HANSBERRY, was employed as a

Sergeant by the Detroit Police Department (“DPD”), a department of DETROIT,

and was acting within the scope of his employment and under color of law.

       6.    HANSBERRY, as a sworn police officer, had taken an oath, the Law

Enforcement Code of Ethics, that stated, in pertinent part: “As a sworn police

officer, my fundamental duty is to serve the community; to safeguard lives and

property; to protect the innocent against deception, the weak against oppression or

intimidation and the peaceful against violence or disorder; and to respect the

constitutional rights of all to liberty, equality and justice.”

       7.    At all pertinent times, Defendant, WATSON, was employed as a

police officer for the DPD, a department of DETROIT, and was acting within the


                                            2
 Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.3 Filed 10/15/20 Page 3 of 22




scope of his employment and under color of law.

      8.     WATSON, as a sworn police officer, had taken an oath, the Law

Enforcement Code of Ethics, that stated, in pertinent part: “As a sworn police

officer, my fundamental duty is to serve the community; to safeguard lives and

property; to protect the innocent against deception, the weak against oppression or

intimidation and the peaceful against violence or disorder; and to respect the

constitutional rights of all to liberty, equality and justice.”

      9.     At all pertinent times, Defendant, MATELIC, was employed as a

police officer for the DPD, a department of DETROIT, and was acting within the

scope of her employment and under color of law.

      10.    MATELIC, as a sworn police officer, had taken an oath, the Law

Enforcement Code of Ethics, that stated, in pertinent part: “As a sworn police

officer, my fundamental duty is to serve the community; to safeguard lives and

property; to protect the innocent against deception, the weak against oppression or

intimidation and the peaceful against violence or disorder; and to respect the

constitutional rights of all to liberty, equality and justice.”

      11.    Defendant, DETROIT, at all relevant times, was a municipal

corporation organized under the laws of the State of Michigan.

      12.    On June 5, 2013, members of the Detroit Police Department Narcotics

Unit, including Lt. David Hansberry, Sgt. Bryan Watson, P.O. Amy Matelic, P.O.


                                            3
 Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.4 Filed 10/15/20 Page 4 of 22




Stephen Geelgood, and P.O. Larry Barnett, executed a search warrant at 15480

Piedmont St. in Detroit.

      13.    The raid was based on an affidavit authored by WATSON earlier that

day and approved by Wayne County Assistant Prosecutor Sara DeYoung. The

warrant was signed by 36th District Court Magistrate Sidney Barthwell Jr.

      14.    The affidavit stated that a reliable confidential informant provided

information that “he/she was inside of 15480 Piedmont within the past 48 hours

and observed large amounts of marijuana and cocaine being sold and stored at

15480 Piedmont.”

      15.    The affidavit further indicated that WATSON had personally

conducted surveillance at the location on June 4, 2013, and “observed three (3)

suspected buyers drive to the house, stay a short period of time, and then leave the

location.” Id.

      16.    WATSON claimed in that affidavit that based on his experience, such

activity was consistent with illegal drug trafficking.

      17.    WATSON further stated that DPD records further corroborated the

confidential informant’s information. “On 8-15-11, the Detroit Police Department

Narcotics Unit executed a search warrant at 15480 Piedmont. Lead (sic) by Sgt.

Tucker, crew confiscated illegal drugs and weapons from Kaycee Smith placing

him under arrest.” Id.


                                           4
 Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.5 Filed 10/15/20 Page 5 of 22




       18.     The search warrant commanded that the house be searched, as well as

“the seller B/M: Kaycee Ramon Smith, light complexion.” The search warrant also

commanded the officers to “seize, tabulate and make return, according to the law

the following property or items: . . . video/surveillance equipment used to protect

the trade . . . .”

       19.     The information in WATSON’s affidavit was replete with false

statements and/or statements made with reckless regard for whether they were true.

Watson’s affidavit also contained material omissions of facts; i.e., “lies by

omission.”

       20.     At the time WATSON swore out facts in support of the search

warrant, he knew the following:

       a.      That there was no confidential informant who had been to the house
               within the past 48 hours to purchase drugs;

       b.      That he had not conducted surveillance on June 4, 2013;

       c.      That he had not seen three people enter the house to presumably
               purchase drugs;

       d.      That Plaintiff had never been charged with a crime in connection with
               a drug raid on August 5, 2011.

       21.     When the Narcotics Unit executed the raid, they found Plaintiff and

Kevin Sadler talking in the backyard. They were subsequently arrested. In the

house was Plaintiff’s son, Kaycee Heard, 18, who lived at the location with Kevin

Sadler.

                                           5
 Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.6 Filed 10/15/20 Page 6 of 22




      22.    HANSBERRY and WATSON directed officers, including MATELIC,

to arrest Plaintiff and his co-defendant, Sadler.

      23.    The DPD Narcotics squad claimed to have found drugs and weapons

at the location. Because Plaintiff was the legal owner of the property, he was

arrested and charged with several crimes, including:

             a.     Delivery/Manufacture of Narcotics (450-999g) (MCL
                    333.74012(A)(2);

             b.     Delivery/Manufacture of Cocaine < 50g (MCL
                    333.74012(A)(4);

             c.     Delivery/Manufacture of Marijuana (MCL 333.74012(D)(3);

             d.     Felony Firearm (MCL 750.22B-A).

      24.    During the raid, Lt. Hansberry was seen taking the surveillance

equipment for the house to his vehicle and putting it in the trunk.

      25.    At the time of the arrest and throughout the criminal proceedings,

Plaintiff protested that he did not live at the house on Piedmont and that he had

been out of state for two weeks attending the funeral of his mother, returning to

visit his son less than thirty minutes before the raid. He told Hansberry that the

surveillance video would corroborate his story and lack of presence at the house.

      26.    Hansberry intentionally or recklessly destroyed the surveillance

equipment and later testified that he did not remove it from the house because

Plaintiff told him it did not work.


                                           6
 Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.7 Filed 10/15/20 Page 7 of 22




      27.    MATELIC subsequently filled out paperwork, including her

Investigator’s Report, seeking an arrest warrant.

      28.    MATELIC’s Investigator’s Report, which was relied upon by the

Wayne County Prosecutor’s Office and a magistrate judge in approving and

issuing the arrest warrant, contained false statements regarding the surveillance of

the house and material omissions of facts regarding the discovery of drugs and the

handgun.

      29.    MATELIC knew the statements were false because fake surveillance

and uncorroborated Confidential Informant tips were the norm for the

Hansberry/Watson/Matelic/Geelgood drug crew and making false statements in

warrants or Investigator’s reports was not the first or only time for MATELIC.

      30.    But for MATELIC’s deliberate false statements and material

omissions of facts, there would have been no probable cause for Plaintiff’s

continued detention.

      31.    On April 10, 2014, a jury convicted KAYCEE SMITH of:

             *     Delivery/Manufacture of Narcotics (450-999g) (MCL
                   333.74012(A)(2);
             *     Delivery/Manufacture of Cocaine < 50g (MCL
                   333.74012(A)(4);
             *     Delivery/Manufacture of Marijuana (MCL 333.74012(D)(3);
             *     Felony Firearm (MCL 750.22B-A)




                                          7
 Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.8 Filed 10/15/20 Page 8 of 22




      32.    On June 17, 2014, KAYCEE SMITH was given a sentence of a

minimum of 135 months to 30 years for the drug convictions, as well as two

additional years for the felony firearm charges.

      33.    The unconstitutional conduct by Defendants, set forth below, was a

direct and proximate cause of Plaintiff’s wrongful conviction, injuries, and

damages.

      34.    No DPD officers or detectives had any training in the proper handling

and reporting of exculpatory and/or impeachment evidence, or the requirement of

candor and honesty when submitting reports to prosecutors or magistrates in

support of warrants or when testifying in support of a probable cause finding.

      35.    On and before June 5, 2013, the date of the illegal search warrant,

DETROIT, by and through its final policymakers, had a custom and policy to

authorize, condone, tolerate, and approve illegal and unconstitutional actions by

Detroit Police Department officers and command staff.

      36.    The illegal and unconstitutional actions and practices included but

were not limited to:

             a.    Knowingly and deliberately fabricating evidence in
                   search warrant affidavits to manufacture probable cause
                   to search for illegal drug activity and strengthen a case
                   for arrest and conviction;

             b.    Knowingly ratifying and not disciplining drug unit
                   officers who had previously been found to have
                   fabricated evidence or made false statements and/or

                                          8
 Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.9 Filed 10/15/20 Page 9 of 22




                    material omissions to support a search warrant; and

             c.     Failing to train officers in the proper methods of
                    obtaining evidence and being candid and honest in search
                    warrant affidavits and testimony before judges in
                    hearings to determine probable cause, all of which were
                    standard functions for officers in the DPD Drug Unit;
                    and,
             d.     Other acts that will become evident during discovery.

      37.    Defendant, DETROIT, through its final policymakers, further

maintained a custom and policy of failing to adequately train, supervise, and/or

discipline officers concerning proper and constitutionally adequate evidence

collection, analysis, and disclosure, including their duty not to fabricate evidence

and their affirmative duty to disclose apparent exculpatory and impeachment

evidence.

      38.    DETROIT’s customs and policies, set forth above, demonstrated

deliberate indifference to the constitutional rights of its citizens, including

KAYCEE SMITH, and were the moving force behind the individual Defendants’

constitutional violations.

      39.    The policies, customs and practices of Defendant, DETROIT; i.e.,

“Monell” violations, set forth herein, were the moving force behind the individual

Defendants’ constitutional violations.

      40.    DETROIT’s Monell violations were a direct and proximate cause of

Plaintiff’s injuries and damages, as they caused the individual defendants to think

                                           9
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.10 Filed 10/15/20 Page 10 of 22




that they could act with impunity, given the unwritten policy and custom of

tolerance for lies, half-truths, and deliberate or reckless omissions of material facts

sup-porting search warrant affidavits to manufacture probable cause for an

otherwise illegal search.

      41.      The above-stated customs and/or practices had existed for years in the

DPD Narcotics Section, as evidenced in the felony convictions of Sgt. David

Hansberry and Bryan Watson, and the discovery of sweeping corruption within the

unit that subsequently caused Chief James Craig to disband the Narcotics Section

in 2014.1 The Narcotics Section was simply re-branded as the Major Violators

Section; the name changed but the illegal tactics remained the same.

                     POST-CONVICTION DEVELOPMENTS

      42.      In 2018, following years of unsuccessful appeals, Plaintiff’s criminal

case was investigated by the recently-formed Wayne County Conviction Integrity

Unit (“CIU”), which undertook a fresh look at the case.

      43.      New evidence uncovered by the CIU resulted in the Wayne County

Prosecutor’s Office vacating Plaintiff’s conviction and dismissing criminal charges

against him.




1
  https://www.detroitnews.com/story/news/local/detroit-city/2019/12/12/detroit-
police-chief-longstanding-culture-drug-unit-corruption/4410031002/

                                           10
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.11 Filed 10/15/20 Page 11 of 22




        44.   As a result of the newly-discovered evidence, the CIU submitted the

case to Wayne County prosecutor, Kym Worthy. Prosecutor Worthy agreed that

KAYCEE SMITH was factually innocent of these crimes and agreed to a full and

complete exoneration.

        45.   Criminal charges were dismissed against Plaintiff on November 14,

2018.

        46.   Due to the misconduct of Defendants, as set forth below, Plaintiff

suffered the following injuries and damages:

        a.    Suffering a deprivation of liberty by being wrongfully arrested
              prosecuted and wrongfully convicted, spending over four years
              behind bars;

        b.    Severe emotional distress for the period from his arrest to the
              present, including, but not limited to: the emotional distress of
              being charged with numerous felonies the Defendants knew he
              did not commit and for which he could serve decades in prison
              if convicted;

        c.    Physical manifestations of emotional distress including, but not
              limited to, sleeplessness, irritability, loss of appetite, headaches,
              and other symptoms;

        d.    Fright, shock, indignity, humiliation, outrage, indignity and
              embarrassment of being wrongfully arrested;

        e.    Loss of employment;

        f.    Having to pay significant sums of money for attorneys to fight
              the criminal case;

        g.    Many of Plaintiff’s injuries and damages are likely to be
              permanent;

                                           11
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.12 Filed 10/15/20 Page 12 of 22




      h.     Other damages which may be revealed through discovery.


                              COUNT I
                     4 AMENDMENT “FABRICATION
                        th

                 OF EVIDENCE” BY DEFENDANT WATSON

      47.    Plaintiff incorporates by reference each preceding paragraph as if

fully stated herein.

      48.    At all times, Plaintiff had a constitutional right, secured by the 4th

Amendment, not to be seized and deprived of liberty as a result of fabrication of

evidence by a government officer acting in an investigative capacity. See Jackson

v. City of Cleveland, 925 F.3d 793, 816 (6th Cir. 2019) (“For example, a fabricated

search warrant affidavit, used to obtain evidence later shown to a jury, can form

the basis of a fabrication-of-evidence suit.”).

      49.    Plaintiff’s constitutional right to be free from arrest and prosecution

based upon fabrication of evidence by a police officer acting in order to

manufacture probable cause for a search and seizure was clearly established before

April 27, 2017. Jackson, 925 F.3d at 825 (6th Cir. 2019) (fabrication of evidence

claim clearly established in 1975).

      50.    WATSON deliberately and knowingly fabricated evidence in order to

manufacture probable cause for a search warrant. WATSON’s fabrication of

evidence included falsely reporting surveillance had been conducted at the subject


                                          12
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.13 Filed 10/15/20 Page 13 of 22




house when it had not been conducted at all.

                            COUNT II
                TH
               4 AMENDMENT MALICIOUS PROSECUTION
                BY DEFENDANTS WATSON AND MATELIC

      51.    Plaintiff incorporates by reference each preceding paragraph as if

fully stated herein.

      52.    At all times, Plaintiff had a constitutional right, secured by the 4th

Amendment, not to be seized and deprived of liberty as a result of fabrication of

evidence and knowingly or recklessly-made false statements or material omissions

by a police officer in order to manufacture probable cause.

      53.    Defendant, WATSON, influenced or participated in the initiation of

criminal prosecution when he deliberately and knowingly fabricated evidence in

his search warrant affidavit, which was material to a finding of probable cause.

      54.    But for WATSON’s fabrication of evidence and deliberate false

statements and material omissions, probable cause would have been lacking; such

conduct constituting a claim of federal “malicious prosecution” under the 4th

Amendment. Mills v. Barnard, 869 F.3d 472, 480 (6th Cir. 2017) (“The

prototypical case of malicious prosecution involves an official who fabricates

evidence that leads to the wrongful arrest or indictment of an innocent person.”).

See also Franks v. Delaware, 438 U.S. 154; 98 S.Ct. 267; 457 L.Ed.2d 667 (1978).

      55.    Defendant, MATELIC, influenced or participated in the initiation of


                                          13
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.14 Filed 10/15/20 Page 14 of 22




criminal prosecution when she deliberately and knowingly fabricated evidence and

made false statements and material omissions in her Investigator’s Report, which

was material to a finding of probable cause.

      56.    But for MATELIC’s fabrication of evidence and deliberate false

statements and material omissions, probable cause would have been lacking; such

conduct constituting a claim of federal “malicious prosecution” under the 4th

Amendment. Mills v. Barnard, 869 F.3d 472, 480 (6th Cir. 2017) (“The

prototypical case of malicious prosecution involves an official who fabricates

evidence that leads to the wrongful arrest or indictment of an innocent person.”).

See also Franks v. Delaware, 438 U.S. 154; 98 S.Ct. 267; 457 L.Ed.2d 667 (1978).

      57.    Plaintiff’s cause of action for federal malicious prosecution became

complete when criminal charges were dismissed on November 14, 2018.

      58.    Plaintiff’s constitutional right to be free from illegal seizure and

continued detention without probable cause based upon fabrication of evidence and

false statements or material omissions by a government officer acting in an

investigative capacity in order to manufacture probable cause was clearly

established before June 1, 2017. See Jackson v. City of Cleveland, 925 F.3d 793

(6th Cir. 2019).




                                          14
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.15 Filed 10/15/20 Page 15 of 22




                             COUNT III
            “BRADY” VIOLATIONS BY DEFENDANT HANSBERRY

      59.    Plaintiff incorporates by reference each preceding paragraph as if

fully stated herein.

      60.    At all times, Plaintiff had constitutional right of due process,

guaranteed by the 14th Amendment, to be free from police officers not disclosing to

the prosecutor material exculpatory and/or impeachment evidence.

      61.     Defendant, HANSBERRY, knowingly violated his unwavering legal

duty (“Brady” duty) to disclose to the prosecutors all material evidence where its

exculpatory and impeachment value was apparent, by failing to tell the prosecutor

the following:

              a.   The fact that he had been under investigation for illegally
                   robbing and extorting drug dealers and customers for his
                   own personal benefit since 2009, as was revealed in the
                   criminal trial that sent him to prison;
              b.   The fact that he took Plaintiff’s surveillance equipment
                   from his home, pursuant to the bogus search warrant, and
                   destroyed the tape that showed Plaintiff had not been to
                   his house for several days prior to June 5, 2013;

              c.   The fact that he knew there had been no surveillance of
                   Plaintiff’s house and that the facts set forth in
                   WATSON’s search warrant affidavit were completely
                   made up;
              d.   Other exculpatory and impeachment evidence that will be
                   revealed during discovery.




                                          15
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.16 Filed 10/15/20 Page 16 of 22




      62.    Defendant’s deliberate and knowing failure to disclose the above-

referenced evidence to the prosecutor resulted in material exculpatory and

impeachment evidence not being turned over to Plaintiff’s defense counsel, in

violation of the State’s Brady obligations.

      63.    HANSBERRY’s Brady violations resulted in Plaintiff not receiving a

fair trial, described as “a trial resulting in a verdict worthy of confidence.” Kyles v.

Whitley, 514 U.S. 419, 434, (1995). Had HANSBERRY disclosed the Brady

evidence, there would have been no arrest, much less a conviction. A re-trial that

included the Brady evidence would result in a directed verdict or acquittal.

      64.    The Brady evidence cited above would have been apparent to any

reasonable officer acting in good faith.

      65.    Plaintiff’s right to be provided with material exculpatory and

impeachment evidence (“Brady” evidence), was clearly established before June 5,

2013. See Moldowan v. City of Warren, 578 F.3d. 351, 382 (6th Cir. 2009) (“In

fact, at least three circuits recognized prior to August 1990, the earliest possible

date for Detective Ingles’ involvement in the case, that this right was clearly

established.”)

                            COUNT IV
            “BRADY” VIOLATIONS BY DEFENDANT WATSON

      66.    Plaintiff incorporates by reference each preceding paragraph as if

fully stated herein.

                                           16
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.17 Filed 10/15/20 Page 17 of 22




      67.    At all times, Plaintiff had constitutional right of due process,

guaranteed by the 14th Amendment, to be free from police officers not disclosing to

the prosecutor material exculpatory and/or impeachment evidence.

      68.     Defendant, WATSON, knowingly violated his unwavering legal duty

(“Brady” duty) to disclose to the prosecutors all material evidence where its

exculpatory and impeachment value was apparent, by failing to tell the prosecutor

the following:

              a.   The fact that he had been under investigation for illegally
                   robbing and extorting drug dealers and customers for his
                   own personal benefit since 2009, as was revealed in the
                   criminal trial that sent him to prison;

              b.   The fact that he knew HANSBERRY took Plaintiff’s
                   surveillance equipment from his home, pursuant to the
                   bogus search warrant, and destroyed the tape that showed
                   Plaintiff had not been to his house for several days prior
                   to June 5, 2013;

              c.   The fact that he knew there had been no surveillance of
                   Plaintiff’s house and that the facts set forth in the search
                   warrant affidavit were completely made up;

              d.   Other exculpatory and impeachment evidence that will be
                   revealed during discovery.

      69.    WATSON’s deliberate and knowing failure to disclose the above-

referenced evidence to the prosecutor resulted in material exculpatory and

impeachment evidence not being turned over to Plaintiff’s defense counsel, in

violation of the State’s Brady obligations.



                                          17
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.18 Filed 10/15/20 Page 18 of 22




      70.    WATSON’s Brady violations resulted in Plaintiff not receiving a fair

trial, described as “a trial resulting in a verdict worthy of confidence.” Kyles v.

Whitley, 514 U.S. 419, 434, (1995). Had WATSON disclosed the Brady evidence,

there would have been no arrest, much less a conviction. A re-trial that included

the Brady evidence would result in a directed verdict or acquittal.

      71.    The Brady evidence cited above would have been apparent to any

reasonable officer acting in good faith.

      72.    Plaintiff’s right to be provided with material exculpatory and

impeachment evidence (“Brady” evidence), was clearly established before June 5,

2013. See Moldowan v. City of Warren, 578 F.3d. 351, 382 (6th Cir. 2009) (“In

fact, at least three circuits recognized prior to August 1990, the earliest possible

date for Detective Ingles’ involvement in the case, that this right was clearly

established.”)

                            COUNT V
            “BRADY” VIOLATIONS BY DEFENDANT MATELIC

      73.    Plaintiff incorporates by reference each preceding paragraph as if

fully stated herein.

      74.    At all times, Plaintiff had constitutional right of due process

guaranteed by the 14th Amendment, to be free from police officers not disclosing to

the prosecutor material exculpatory and/or impeachment evidence.



                                           18
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.19 Filed 10/15/20 Page 19 of 22




      75.     Defendant, MATELIC, knowingly violated her unwavering legal

duty (“Brady” duty) to disclose to the prosecutors all material evidence where its

exculpatory and impeachment value was apparent, by failing to tell the prosecutor

the following:

              a.   The fact that her Investigator’s report, which contained
                   the basis for the issuance of an arrest warrant, contained
                   knowingly-made false statements and reckless omissions
                   of material facts;
              b.   The fact that she knew HANSBERRY took Plaintiff’s
                   surveillance equipment from his home, pursuant to the
                   bogus search warrant, and destroyed the tape that showed
                   Plaintiff had not been to his house for several days prior
                   to June 5, 2013;

              c.   The fact that she knew there had been no surveillance of
                   Plaintiff’s house and that the facts set forth in the search
                   warrant affidavit were completely made up;

              d.   Other exculpatory and impeachment evidence that will be
                   revealed during discovery.

      76.    MATELIC’s deliberate and knowing failure to disclose the above-

referenced evidence to the prosecutor resulted in material exculpatory and

impeachment evidence not being turned over to Plaintiff’s defense counsel, in

violation of the State’s Brady obligations.

      77.    MATELIC’s Brady violations resulted in Plaintiff not receiving a fair

trial, described as “a trial resulting in a verdict worthy of confidence.” Kyles v.

Whitley, 514 U.S. 419, 434, (1995). Had MATELIC disclosed the Brady evidence,



                                          19
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.20 Filed 10/15/20 Page 20 of 22




there would have been no arrest, much less a conviction. A re-trial that included

the Brady evidence would result in a directed verdict or acquittal.

       78.    The Brady evidence cited above would have been apparent to any

reasonable officer acting in good faith.

       79.    Plaintiff’s right to be provided with material exculpatory and

impeachment evidence (“Brady” evidence), was clearly established before June 5,

2013. See Moldowan v. City of Warren, 578 F.3d. 351, 382 (6th Cir. 2009) (“In

fact, at least three circuits recognized prior to August 1990, the earliest possible

date for Detective Ingles’ involvement in the case, that this right was clearly

established.”)

                          COUNT VI
       DEFENDANT, CITY OF DETROIT’S, “MONELL” LIABILITY

       80.    Plaintiff incorporates by reference each preceding paragraph as if

fully stated herein.

       81.    Defendant, DETROIT, created policies, practices and customs, as set

forth above, which demonstrated “deliberate indifference” to the constitutional

rights of its citizens, and was the moving force behind the individual Defendants’

violations of Plaintiff's constitutional rights.

       82.    As a direct and proximate result of the individual Defendants’ willful

violation of Plaintiff’s constitutionally-protected rights, KAYCEE SMITH was

seized without probable cause, charged with crimes he did not commit, wrongfully

                                            20
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.21 Filed 10/15/20 Page 21 of 22




convicted and deprived of his liberty, causing him to suffer the injuries and

damages set forth above.

      WHEREFORE, Plaintiff, KAYCEE SMITH, prays for all damages allowed

by law, jointly and severally as to all Defendants, costs and reasonable attorney

fees pursuant to 42 U.S.C. §1920 and 42 U.S.C. §1988, respectively, and such

other and further relief as appears just and proper.

                                        Respectfully submitted,

                                        MUELLER LAW FIRM


                                        s/Wolfgang Mueller
                                        WOLFGANG MUELLER
                                        Attorney for Plaintiff
                                        41850 W. Eleven Mile Rd., Ste. 101
                                        Novi, Michigan 48375
                                        (248) 489-9653
                                        wolf@wolfmuellerlaw.com
                                        (P43728)

Dated: October 15, 2020




                                          21
Case 2:20-cv-12789-DML-APP ECF No. 1, PageID.22 Filed 10/15/20 Page 22 of 22




                               JURY DEMAND

     Plaintiff demands a jury trial in the above-captioned matter.



                                     s/Wolfgang Mueller
                                     MUELLER LAW FIRM
                                     Attorney for Plaintiff
                                     41850 W. 11 Mile Road, Ste. 101
                                     Novi, MI 48375
                                     (248) 489-9653
                                     wolf@wolfmuellerlaw.com
                                     (P43728)

Dated: October 15, 2020




                                       22
